DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the side surface opening includes a first frame body structure section that is present in entire tube wall”. This limitation is indefinite because it is unclear how the first frame body is located within the entire tube wall when from figures 2a, there is clearly gaps of tube wall that have no frame body located in them (gaps between struts). Furthermore this is unclear because its unknown if the stent needs to be within the tube wall (inside the layers), on top of the tube wall or on the 

Claim 1 recites the limitation “a second frame body structure section that is adjacent to the first frame body structure section and that is present in a part of the tube wall except for the side surface opening in a circumferential direction thereof”. This limitation is indefinite because it is unclear because its unknown if the stent needs to be partially within the tube wall (inside the layers), partially on top of the tube wall or partially on the inside surface of the tube wall.  For examination purposes, this is being interpreted as being partially in the tube wall section. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102a1 as being anticipated by Hartley (20050131518).

As to claim 1 as best understood, Hartley discloses: A stent graft (device of figure 1) comprising: a framework section (stents 11 and 9) including a plurality of frame 


    PNG
    media_image1.png
    859
    819
    media_image1.png
    Greyscale


As to claim 2, Hartley discloses the invention of claim 1, Hartley further discloses: wherein the side surface opening is provided in a concave section (see figure below) in which a section of the tube wall is recessed in a radial direction (see figure 1).


    PNG
    media_image2.png
    915
    1106
    media_image2.png
    Greyscale


As to claim 3, Hartley discloses the invention of claim 2, Hartley further discloses: wherein the first frame body structure section is provided on an end of the concave section in a tube axis direction (see figure above).

As to claim 4, Hartley discloses the invention of claim 2, Hartley further discloses: wherein the concave section is provided on an outside section of a curved section of the graft section (see figure above, the concave section is curved because the graft is curved). 

As to claim 5, Hartley discloses the invention of claim 1, Hartley further discloses: wherein the first frame body structure section and the second frame body structure 

As to claim 6, Hartley discloses A stent graft indwelling device comprising a stent graft according to claim 1 (see rejection of claim 1), wherein the stent graft is configured to be capable of expanding in a radial direction (stent expands see paragraph 0020-0021).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ivancev (20120197383): similar stent structure
Hartley (20040230287): similar stent structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICH G HERBERMANN/           Primary Examiner, Art Unit 3771